Exhibit 10.2
 
COLLATERAL TRUST AGREEMENT
Dated as of April 21, 2011
among
CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP,
a limited partnership organized under the laws of the State of Indiana,
THE GUARANTORS
party hereto from time to time,
THE SECURED HEDGE COUNTERPARTIES
party hereto from time to time,
and
BANK OF AMERICA, N.A.,
as Administrative Agent
 

 



--------------------------------------------------------------------------------



 



COLLATERAL TRUST AGREEMENT
          This COLLATERAL TRUST AGREEMENT (this “Agreement”), dated as of
April 21, 2011, is entered into by and among Calumet Lubricants Co., Limited
Partnership, a limited partnership organized under the laws of the State of
Indiana (“Calumet”), the Guarantors from time to time party hereto, each Secured
Hedge Counterparty from time to time party hereto and Bank of America, N.A.
(“Bank of America”), in its capacity administrative agent for the benefit of the
Secured Hedge Counterparties (the “Administrative Agent”). Terms used and not
defined in this preamble or in the recitals are defined in Section 1.1.
          WHEREAS, on the date hereof, Calumet and each of the Secured Hedge
Counterparties listed on Schedule I are party to the Secured Hedge Agreement set
forth opposite such Secured Hedge Counterparty’s name on Schedule I;
          WHEREAS, concurrently with the execution and delivery of this
Agreement, certain Transaction Parties have entered into the Mortgage
Instruments or amendments thereto, pursuant to which such Transaction Parties
have encumbered in favor of the Administrative Agent, for the benefit of the
Secured Hedge Counterparties, the fee interest and/or leasehold interest of such
Transaction Party in such Transaction Party’s Mortgaged Properties;
          WHEREAS, concurrently with the execution and delivery of this
Agreement, the Transaction Parties and the Administrative Agent have entered
into an Amended and Restated Security and Pledge Agreement (the “Security
Agreement”), pursuant to which such Transaction Parties have granted to the
Administrative Agent, for the benefit of the Secured Hedge Counterparties, a
security interest in and to all Property of such Transaction Parties, as set
forth therein; and
          WHEREAS, the parties hereto now desire to enter into this Agreement to
set forth their mutual understanding with respect to the appointment of Bank of
America, as Administrative Agent on behalf of the Secured Hedge Counterparties
under the Mortgage Instruments, the Security Agreement and the other Collateral
Documents.
          NOW, THEREFORE, for and in consideration of the premises and of the
covenants herein contained, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto,
intending to be legally bound, covenant and agree as follows:
ARTICLE 1 DEFINITIONS
Section 1.1 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
                   “Account” has the meaning specified in the UCC, including all
rights to payment for goods sold or leased, or for services rendered.
                   “Administrative Agent” has the meaning given to such term in
the preamble.

- 1 -



--------------------------------------------------------------------------------



 



          “Administrative Agent’s Office” means the Administrative Agent’s
address for notices set forth on the Administrative Agent’s signature page to
this Agreement, or such other address as the Administrative Agent may from time
to time notify to Calumet and the Secured Hedge Counterparties in accordance
with Section 7.2(c).
          “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Aggregate Exposure” means, for any date of determination, the sum of
all Secured Hedge Counterparties’ Exposure.
          “Agreement” has the meaning given to such term in the preamble.
          “Approved Counterparty” means any of the following: (a) J. Aron &
Company, Koch Supply & Trading, LP, Merrill Lynch Commodities, Inc., JPMorgan
Chase Bank, N.A., Bank of America, N.A., or any successor by merger of the
foregoing (together with any trading affiliate of any of foregoing entities that
has comparable credit support, if any, from the applicable parent entity), and
(b) any other Person (or such Person’s parent entity if such Person receives
comparable credit support from such parent entity) whose senior unsecured debt
ratings, if any, otherwise, the corporate credit rating or issuer rating, as the
case may be (as of the date that the applicable hedge is entered into), are not
less than A3 from Moody’s Investors Service, Inc. or A- from Standard & Poor’s
Ratings Services, a division of The McGraw-Hill Companies, Inc., and any
successors thereto.
          “Bank of America” has the meaning given to such term in the preamble.
          “Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.
          “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks are authorized to close under the Laws of, or are
in fact closed in, the state where the Administrative Agent’s Office is located.
          “Calumet” has the meaning given to such term in the preamble.
          “Capital Lease” means, as applied to any Person, any lease of any
Property (whether real, personal or mixed) by that Person as lessee which, in
accordance with GAAP, is required to be accounted for as a capital lease on the
balance sheet of that Person.
          “Capital Stock” means (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

2



--------------------------------------------------------------------------------



 



          “CERCLA” means the Comprehensive Environmental Response Compensation
and Liability Act (42 U.S.C. § 9601 et seq .), as amended.
          “Collateral” means, subject to the proviso at the end of this
definition, all of the present and future assets and property of each
Transaction Party, whether real, personal or mixed, including:
          (a) all of the following present and future Property of Calumet:
          (i) all present and future real Property, fixtures, machinery and
other Equipment comprising or used for or in connection with the Refinery
Properties, the Terminal Property and any domestic operating facility owned by
Calumet;
          (ii) all present and future patents and patent license rights,
trademarks and trademark license rights, copyrights and copyright license
rights, trade secrets and processes and other intellectual property;
          (iii) all other present and future machinery and other Equipment,
goods, real Property (whether owned or leased), fixtures, financial assets,
investment Property, commercial tort claims and hedge agreements;
          (iv) the PP&E Proceeds Account and all cash from time to time on
deposit in the PP&E Proceeds Account; and
          (v) chattel paper, documents and instruments;
          (b) all proceeds (including, without limitation, insurance proceeds)
and products of the Property and assets described in the foregoing clause (a);
provided, however,that the Collateral shall not include any “Posted Credit
Support” (as defined in any Secured Hedge Agreement), any Working Capital
Priority Collateral or any Excluded Property.
          “Collateral Documents” means this Agreement, the Security Agreement,
the Mortgage Instruments, the PP&E Proceeds Account Control Agreement and such
other security or collateral documents as may be executed and delivered by the
Transaction Parties pursuant to the terms of any Secured Hedge Agreement.
          “Consolidated Parties” means Calumet Specialty Products Partners,
L.P., a Delaware limited partnership, and each of its Subsidiaries.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
           “Debtor Relief Laws” means the Bankruptcy Code and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or

3



--------------------------------------------------------------------------------



 



other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.
          “Default Event” means, upon the Administrative Agent’s receipt of
written notice thereof in accordance with Section 6.1(a) or Section 6.1(b), a
Hedge Agreement Default.
          “Default Notice”has the meaning given to such term in Section 6.1(c).
          “Domestic Subsidiary” means any Subsidiary of a Consolidated Party
that is organized under the laws of any political subdivision of the United
States.
          “Due Date” has the meaning set forth in Section 7.3(c)(ii).
          “Environmental Law” means any and all Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees or other legally-binding governmental restrictions relating to pollution
and the protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Transaction Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Environmental Release or threatened Environmental
Release of any Hazardous Materials into the environment or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.
          “Environmental Release” means a release as defined in CERCLA or under
any other Environmental Law.
          “Equipment” has the meaning specified in the UCC, including all
machinery, apparatus, equipment, fittings, furniture, fixtures, motor vehicles
and other tangible personal Property (other than Inventory), and all parts,
accessories and special tools therefor, and accessions thereto.
          “Excluded Property” means, with respect to any Transaction Party,
including any Person that becomes a Transaction Party after the date hereof,
(a) any leased real Property which (i) has an actual, annual rent less than
U.S.$5,000,000 or (ii) is located outside of the United States, (b) any owned
real or personal Property which is located outside of the United States and
which has a net book value of less than $1,000,000, provided that the aggregate
net book value of all real or personal Property of all of the Transaction
Parties excluded pursuant to this clause (b) shall not exceed $2,000,000,
(c) any other owned real Property located in the United States which has a net
book value of less than $250,000, provided that the aggregate net book value of
all real Property of all of the Transaction Parties excluded pursuant to this
clause (c) shall not exceed $500,000, (d) the leased Real Property located in
Indianapolis, Indiana and The Woodlands, Texas and described in the Secured
Hedge Agreements, and any other leased real

4



--------------------------------------------------------------------------------



 



Property that is a lease of office space being used for administrative or
similar corporate support services and that is not part of any Refinery
Property, (e) any leased personal Property, (f) any owned personal Property
(including, without limitation, motor vehicles) in respect of which perfection
of a Lien is not either governed by the Uniform Commercial Code or effected by
appropriate evidence of the Lien being filed in either the United States
Copyright Office or the United States Patent and Trademark Office, (g) any
Pledged Purchase Property and (h) any catalyst elements and precious metals
necessary for the operation of the refinery assets of the Consolidated Parties
in the Ordinary Course of Business.
          “Exposure” means, for any Secured Hedge Counterparty, on any date of
determination, the greater of (i) U.S.$l0,000,000 and (ii) an amount determined
in good faith by the applicable Secured Hedge Counterparty equal to the amount,
if any, that would be or is payable by Calumet to such Secured Hedge
Counterparty under the Secured Hedge Agreement with such Secured Hedge
Counterparty, as if (a) each such Secured Hedge Agreement were being terminated
early on such date of determination due to a “Termination Event”, “Event of
Default”, “Additional Event of Default”, or “Additional Termination Event”,
where Calumet is the sole “Affected Party,” or the sole “Defaulting Party”, as
applicable, and (b) the Secured Hedge Counterparty were the sole party
determining such payment amount (with the applicable Secured Hedge Counterparty
making such determination reasonably in accordance with the provisions of the
above-described Secured Hedge Agreement). If, as of the date of determination,
any Secured Hedge Agreement has been terminated and a payment is expected to
become due to the relevant Secured Hedge Counterparty in respect of such
termination, then, for purposes of calculating its Exposure hereunder, (i) until
such termination payment has been calculated pursuant to the terms of the
Secured Hedge Agreement, such Secured Hedge Counterparty shall reasonably
estimate the amount of such termination payment, and (ii) after such termination
payment has been calculated pursuant to the terms of the Secured Hedge
Agreement, the actual termination payment (including any accrued interest due
thereon) shall be used.
          “Governmental Authority” means the government of the United States or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
          “Group Transaction Documents” means, collectively, all of the
Transaction Documents of all Secured Hedge Counterparties.
          “Guarantors” means, as of the date hereof, each Person set forth on
Schedule II, and each other Person that subsequently becomes a Guarantor under
any Secured Hedge Agreement.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon

5



--------------------------------------------------------------------------------



 



gas, infectious or medical wastes and all other substances or wastes of any
nature regulated pursuant to any Environmental Law.
          “Hedge Agreement Default” means any event or condition that
constitutes an “Event of Default”, “Potential Event of Default” or a
“Termination Event”, where Calumet or any other Transaction Party is the sole
“Defaulting Party” or the sole “Affected Party”, respectively, under, and as
defined in, any Group Transaction Document
          “Intercreditor Agreement” means that certain Amended and Restated
Intercreditor Agreement dated as of the date hereof by and among the
Administrative Agent, Bank of America, N.A., as administrative agent for the
lenders party to that certain Credit Agreement dated as of December 9, 2005 by
and among the Transaction Parties, the lenders party thereto from time to time
and the administrative agent, and the Transaction Parties.
          “Inventory” has the meaning specified in the UCC, including all goods
intended for sale, lease, display or demonstration; all work in process; and all
raw materials, and other materials and supplies of any kind that are or could be
used in connection with the manufacture, printing, packing, shipping,
advertising, sale, lease or furnishing of such goods, or otherwise used or
consumed in a Transaction Party’s business (but excluding Equipment).
          “Joinder” has the meaning given to such term in Article 5.
          “Joinder Agreement” means a Joinder Agreement substantially in the
form of Exhibit A, executed and delivered by a new Secured Hedge Counterparty in
accordance with the provisions of Section 5.1.
          “Joinder Certificate” means a Joinder Certificate substantially in the
form of Exhibit B, executed and delivered by Calumet in accordance with the
provisions of Section 5.2.
          “Laws” means all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.
          “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
          “Majority Vote Action” means the approval, consent or determination
hereunder by the holders of more than 50% of the Aggregate Exposure of the
Secured Hedge Counterparties.

6



--------------------------------------------------------------------------------



 



          “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the condition or value of the Collateral, (b) a
material impairment of ability of any Transaction Party to perform its
obligations under any Group Transaction Document to which it is a party, or
(c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Transaction Party of any Group Transaction Document
to which it is a party.
          “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto.
          “Mortgage Instruments” means each of the mortgages, deeds of trust or
deeds to secure debt (as the same may be amended, modified, restated or
supplemented from time to time) encumbering the fee interest and/or leasehold
interest of the applicable Transaction Party in each of the Mortgaged Properties
in favor of the Administrative Agent, on behalf of the Secured Hedge
Counterparties.
          “Mortgaged Properties” means each of the Refinery Properties, the
Terminal Property and each of the other Real Properties designated on
Schedule III as a Mortgaged Property.
          “Ordinary Course of Business” means, with respect to any Person, the
ordinary course of business of such Person, consistent with past practices and
undertaken in good faith (and not for the purpose of evading any provision of a
Group Transaction Document).
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Pledged Purchased Property” means Property that is subject to a Lien
securing only purchase money Indebtedness (including obligations in respect of
Capital Leases or Synthetic Lease Obligations) incurred after the date hereof by
any Consolidated Party to finance fixed assets.
          “PP&E Proceeds Account” is defined in the Security Agreement.
          “PP&E Proceeds Account Control Agreement” means an agreement among the
Calumet, Bank of America or an Affiliate thereof, as depository institution or
securities intermediary, as applicable, and the Administrative Agent, in a form
reasonably acceptable to the Administrative Agent and Calumet, and which
provides the Administrative agent with “control” as such term is used in the
UCC, while also providing to Calumet the ability to select investment options
for the balance therein that provide customary rates or return for cash
equivalents.
          “Property” means any interest in any kind of property or asset,
whether real, personal or mixed, or tangible or intangible.
          “Real Properties” means, at any time, each of the facilities and real
Properties owned, leased or operated by the Consolidated Parties at such time.
          “Record Date” has the meaning set forth in Section 7.3(c)(ii).

7



--------------------------------------------------------------------------------



 



          “Refinery Properties” means each of the refinery facilities owned and
operated by the Consolidated Parties and located in Princeton, Louisiana, Cotton
Valley, Louisiana and Shreveport, Louisiana, respectively, and each of the
specialty hydrocarbon processing facilities owned and operated by the
Consolidated Parties and located in Karns City, Pennsylvania and Dickinson,
Texas.
          “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
          “Responsible Officer” means, with respect to any Person, the chief
executive officer, president, chief financial officer, treasurer or assistant
treasurer of such Person. Any document delivered hereunder that is signed by a
Responsible Officer of a Person shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Person and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Person.
          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw- Hill Companies, Inc., and any successor thereto.
          “Secured Hedge Agreement” means any Swap Contract entered into by a
Transaction Party for commodities traded by such Transaction Party in the
ordinary course of business (regardless of whether such Swap Contract is
effected by means of a futures contract, an over-the-counter hedging agreement
or otherwise) that is (a) in effect on the date hereof with a Secured Hedge
Counterparty or (b) is entered into after the date hereof with a counterparty
that is or becomes a Secured Hedge Counterparty at the time such Swap Contract
is entered into.
          “Secured Hedge Counterparty” means any Approved Counterparty that
enters into a Secured Hedge Agreement and is a party hereto (including by
joinder in accordance with Article 5).
          “Secured Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Transaction Party arising under any
Group Transaction Document, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest, expenses, costs and fees that accrue
after the commencement by or against any Transaction Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
          “Security Agreement” has the meaning given to such term in the
recitals.
          “Subsidiary” of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of Capital Stock having ordinary voting power for the election of
directors or other governing body (other than Capital Stock having such power
only by reason of the happening of a contingency) are at the time beneficially
owned, or the management of which is otherwise controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise

8



--------------------------------------------------------------------------------



 



specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of Calumet.
          “Subsidiary Guaranties” means each of the guaranties delivered,
separately, to each Secured Hedge Counterparty by the Guarantors guaranteeing
the Secured Obligations of such Secured Hedge Counterparty.
          “Super Majority Vote Action” means the approval, consent or
determination hereunder by the holders of more than 66% of the Aggregate
Exposure of the Secured Hedge Counterparties.
          “Swap Contract” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
          “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of Property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
          “Terminal Property” means the terminal facility owned and operated by
Calumet and located in Burhnam, Illinois.
          “Transaction Documents” means, with respect to each Secured Hedge
Counterparty, all of the Collateral Documents and such Secured Hedge
Counterparty’s Secured Hedge Agreement (including each Confirmation and Credit
Support Document entered into, and defined, thereunder).
          “Transaction Parties” means Calumet and each Guarantor.
          “UCC” has the meaning specified in the Security Agreement.
          “Vote Notice” has the meaning set forth in Section 7.3(c)(i).
          “Vote Request” has the meaning set forth in Section 7.3(c)(i).

9



--------------------------------------------------------------------------------



 



          “Working Capital Priority Collateral” means:

  (a)   all of the Capital Stock of each of the present and future Subsidiaries
of Calumet;     (b)   all of the following present and future Property of
Calumet:

               (i) accounts (other than accounts or other payment obligations
constituting the proceeds of Collateral);
               (ii) Inventory;
               (iii) chattel paper, instruments, documents and payment
intangibles, in each case to the extent relating to accounts (other than
accounts or other payment obligations constituting the proceeds of Collateral)
or Inventory;
               (iv) deposit accounts (other than the PP&E Proceeds Account);
               (v) cash (other than cash in the PP&E Proceeds Account);
               (vi) letter-of-credit rights in respect of Inventory or accounts
(other than accounts or other payment obligations constituting the proceeds of
Collateral);
               (vii) books and records and accounting systems relating to
Accounts or Inventory;
               (viii) customer contracts;
               (ix) tax refunds; and
               (x) financial hedge agreements;
            (c)   all proceeds (including, without limitation, insurance
proceeds) and products of the Property described in the foregoing clauses
(a) and (b).
Section 1.2 Rules of Interpretation. With reference to this Agreement and each
other Collateral Document, unless otherwise specified herein or in such other
Collateral Document:
            (a)   The definition of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.
            (b)   The words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation.”
            (c)   Unless the context requires otherwise, (i) any definition of
or reference to any agreement, instrument or other document shall be construed
as referring to such agreement, instrument or other document as from time to
time amended, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth

10



--------------------------------------------------------------------------------



 



herein or in any other Collateral Document), (ii) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Collateral Document, shall be construed to refer to such
Collateral Document in its entirety and not to any particular provision thereof,
(iv) all references in a Collateral Document to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, the Collateral Document in which such references appear, and
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time.
          (d) In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including,” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
          (e) Section headings herein are included for convenience of reference
only and shall not affect the interpretation of this Agreement.
ARTICLE 2 ADMINISTRATIVE AGENCY
Section 2.1 Appointment and Authority. Each of the Secured Hedge Counterparties
hereby irrevocably appoints Bank of America, and Bank of America hereby accepts
such appointment, to act on its behalf as the Administrative Agent hereunder and
under the other Collateral Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of
Sections 2.2 through 2.10 are solely for the benefit of the Administrative Agent
and the Secured Hedge Counterparties, and neither Calumet nor any other
Transaction Party shall have any right as a third party beneficiary of any of
such provisions.
Section 2.2 Rights as a Secured Hedge Counterparty. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Secured Hedge Counterparty as any other Secured Hedge Counterparty
and may exercise the same as though it were not the Administrative Agent and the
term “Secured Hedge Counterparty” or “Secured Hedge Counterparties” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Calumet or any Subsidiary
or other Affiliate thereof as if such Person were not the Administrative Agent
hereunder and without any duty to account therefor to the Secured Hedge
Counterparties.
Section 2.3 Exculpatory Provisions.
          (a) The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Collateral Documents.
Without limiting the generality of the foregoing, the Administrative Agent:

11



--------------------------------------------------------------------------------



 



          (i) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default Event has occurred and is continuing;
          (ii) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Collateral Documents that the
Administrative Agent is required to exercise as directed in writing by the
Secured Hedge Counterparties; provided that the Administrative Agent shall not
be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Administrative Agent to liability or that is contrary to
any Collateral Documents or applicable law; and
          (iii) shall not, except as expressly set forth herein and in the other
Collateral Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Calumet or any of its
Affiliates that is communicated to or obtained by the Administrative Agent or
any of its Affiliates in any capacity.
          (b) The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of Secured Hedge
Counterparties pursuant to Section 6.2 or (ii) in the absence of its own gross
negligence, willful misconduct or breach in bad faith of its obligations
hereunder or under any other Collateral Document, as determined by a final and
nonappealable judgment by a court of competent jurisdiction.. The Administrative
Agent shall be deemed not to have knowledge of any Default Event unless and
until notice describing such Default Event is given to the Administrative Agent
by Calumet or a Secured Hedge Counterparty.
          (c) The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made by others in or in connection with this Agreement or any other Collateral
Document, (ii) the contents of any certificate, report or other document
delivered by others hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance by others of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default Event, or (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Collateral Document or
any other agreement, instrument or document, in each case, other than to which
it is a party and only with respect to itself.
Section 2.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. The Administrative Agent may consult with legal counsel
(who may be counsel for Calumet), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it,
in each case in accordance with the advice of any such counsel, accountants or
experts.

12



--------------------------------------------------------------------------------



 



Section 2.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Collateral Document by or through any one or more sub-agents appointed by
the Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and such Related Parties.
Section 2.6 Resignation of Administrative Agent. The Administrative Agent may
resign as Administrative Agent at any time upon thirty (30) days’ prior written
notice to the Secured Hedge Counterparties and Calumet. If the Administrative
Agent resigns as Administrative Agent, a Majority Vote Action shall have the
right, with the consent (other than during the existence of a Hedge Agreement
Default) of Calumet (such consent not to be unreasonably withheld or delayed),
to appoint a successor, which shall be a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United States. If
no such successor shall have been so appointed as set forth above and shall have
accepted such appointment within such 30-day period, then the retiring
Administrative Agent may, on behalf of the Secured Hedge Counterparties, with
the consent (other than during the existence of a Hedge Agreement Default) of
Calumet (such consent not to be unreasonably withheld or delayed), appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that, if no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Collateral Documents (except that
in the case of any tangible Collateral held by the Administrative Agent on
behalf of the Secured Hedge Counterparties under any of the Collateral
Documents, the retiring Administrative Agent shall continue to hold such
Collateral, and be subject to the duties and obligations of the Administrative
Agent hereunder with respect thereto, until such time as a successor
Administrative Agent is appointed) and (b) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Secured Hedge Counterparty directly, until
such time as a successor Administrative Agent is appointed as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Collateral Documents (if not already discharged therefrom as provided above in
this Section). The fees payable by Calumet to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between Calumet and such successor. After the retiring Administrative Agent’s
resignation hereunder and under the other Collateral Documents, the provisions
of this Article shall continue in effect for the benefit of such retiring
Administrative Agent, its sub- agents selected by the Administrative Agent with
reasonable care and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
Section 2.7 Non-Reliance on Administrative Agent and Secured Hedge
Counterparties. Each Secured Hedge Counterparty acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Secured Hedge Counterparty or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own

13



--------------------------------------------------------------------------------



 



credit analysis and decision to enter into this Agreement, the other Collateral
Documents and the Secured Hedge Agreement to which it is a party. Each Secured
Hedge Counterparty also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Secured Hedge Counterparty
or any of their Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Collateral Document or any related agreement or any document furnished hereunder
or thereunder.
Section 2.8 Administrative Agent Action Under Debtor Relief Law. In case of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Transaction Party, (a) any Secured Hedge Counterparty may direct the
Administrative Agent (irrespective of whether any Secured Hedge Counterparty
shall have made any demand on Calumet), by intervention in such proceeding or
otherwise, to collect and receive any monies or other property payable or
deliverable on any claims of the Secured Hedge Counterparties and to distribute
the same to the Secured Hedge Counterparties in accordance with Section 6.3, and
(b) any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Secured Hedge Counterparty to make payment on such claims to the
Administrative Agent for the benefit of the Secured Hedge Counterparties and to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent hereunder and
under the other Collateral Documents.
          Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any the Secured Hedge Counterparty any plan of reorganization, arrangement,
adjustment or composition affecting the Secured Obligations or the rights of any
Secured Hedge Counterparty or to authorize the Administrative Agent to vote in
respect of the claim of any Secured Hedge Counterparty in any such proceeding.
Section 2.9 Collateral and Guaranty Matters. Each of the Secured Hedge
Counterparties irrevocably authorizes the Administrative Agent, at its option
and in its discretion,
          (a) to release any Lien on any Property granted to or held by the
Administrative Agent for the benefit of the Secured Hedge Counterparties under
any Collateral Document:
          (i) upon receiving notification from each Secured Hedge Counterparty
of payment in full of all Secured Obligations (other than contingent
indemnification obligations, if any) under such Secured Hedge Counterparty’s
Transaction Documents;
          (ii) that is transferred or to be transferred as part of or in
connection with any disposition that is permitted under all Secured Hedge
Agreements (provided that (A) the Administrative Agent has received a
certificate from Calumet stating that such transfer accompanied by a release of
Lien is permitted pursuant to the terms of all Secured Hedge Agreements, (B) the
Administrative Agent (promptly upon receipt of such certificate) or Calumet
provides a copy of such certificate and details of such

14



--------------------------------------------------------------------------------



 



proposed release to each Secured Hedge Counterparty at least ten Business Days
prior to any such release, and (C)(1) the Administrative Agent and Calumet have
not received from any Secured Hedge Counterparty, on or before the Release
Objection Notice Deadline, a written objection to the accuracy of such
certificate, which objection shall be made in good faith, identify each such
objectionable provision and describe in reasonable detail the basis for each
such objection (such notice, a “Release Objection Notice”) or (2) if a Secured
Hedge Counterparty has delivered a Release Objection Notice on or before the
Release Objection Notice Deadline, such Secured Hedge Counterparty has
subsequently waived or withdrawn its objection; for purposes of this paragraph,
the “Release Objection Notice Deadline” shall be ten Business Days after the
earlier of (x) the date on which the Administrative Agent provides a copy of
such certificate to each Secured Hedge Counterparty and (y) the latest date upon
which any Secured Hedge Counterparty received from Calumet a copy of such
certificate); or
          (iii) subject to Section 7.3, if approved, authorized or ratified in
writing by the Secured Hedge Counterparties; and
          (b) to subordinate any Lien on any Property granted to or held by the
Administrative Agent for the benefit of the Secured Hedge Counterparties under
any Collateral Document to the holder of any Lien on such Property that is
permitted in accordance with the Secured Hedge Agreements (provided that (i) the
Administrative Agent has received a certificate from Calumet stating that such
subordination of Lien is permitted pursuant to the terms of all Secured Hedge
Agreements, (ii) the Administrative Agent (promptly upon receipt of such
certificate) or Calumet provides a copy of such certificate and details of such
proposed subordination of Lien to each Secured Hedge Counterparty, and (iii)(A)
the Administrative Agent and Calumet have not received from any Secured Hedge
Counterparty, on or before the Subordination Objection Notice Deadline, a
written objection to the accuracy of such certificate, which objection shall be
made in good faith, identify each such objectionable provision and describe in
reasonable detail the basis for each such objection (such notice, a
“Subordination Objection Notice”) or (B) if a Secured Hedge Counterparty has so
delivered a Subordination Objection Notice on or before the Subordination
Objection Notice Deadline, such Secured Hedge Counterparty has subsequently
waived or withdrawn its objection; for purposes of this paragraph, the
“Subordination Objection Notice Deadline” shall be ten Business Days after the
earlier of (x) the date on which the Administrative Agent provides a copy of
such certificate to each Secured Hedge Counterparty and (y) the latest date upon
which any Secured Hedge Counterparty received from Calumet a copy of such
certificate); and
          (c) Upon request by the Administrative Agent at any time, the Secured
Hedge Counterparties will confirm in writing the Administrative Agent’s
authority to release or subordinate its interest in particular types or items of
Property pursuant to this Section.
Section 2.10 Intercreditor Agreement. Each of the Secured Hedge Counterparties
hereby acknowledges that it has received and reviewed the Intercreditor
Agreement and agrees to be bound by the terms thereof. Each Secured Hedge
Counterparty (and each Person that becomes a Secured Hedge Counterparty
hereunder pursuant to Article 5) hereby (i) acknowledges that Bank of America is
acting under the Intercreditor Agreement in multiple capacities as the
Administrative Agent and the Working Capital Agent (as defined in the
Intercreditor Agreement)

15



--------------------------------------------------------------------------------



 



and (ii) waives any conflict of interest, now contemplated or arising hereafter,
in connection therewith and agrees not to assert against Bank of America any
claims, causes of action, damages or liabilities of whatever kind or nature
relating thereto. Each Secured Hedge Counterparty (and each Person that becomes
a Secured Hedge Counterparty hereunder pursuant to Article 5) hereby authorizes
and directs Bank of America to enter into the Intercreditor Agreement on behalf
of such Secured Hedge Counterparty and agrees that Bank of America, in its
various capacities thereunder; may take such actions on its behalf as is
contemplated by the terms of the Intercreditor Agreement.
Section 2.11 Environmental Compliance Matters.
          (a) Calumet represents to the Secured Hedge Counterparties and the
Administrative Agent that, except in each case as where the existence and/or
occurrence of any of the following could not reasonably be expected to have a
Material Adverse Effect:
          (i) Each of the Real Properties included within the Collateral and all
operations at the Real Properties included within the Collateral are in
compliance with all applicable Environmental Laws, there is no violation of any
Environmental Law with respect to the Real Properties or the Collateral, and
there are no conditions relating to the Real Properties included within the
Collateral that could give rise to liability under any applicable Environmental
Laws;
          (ii) None of the Real Properties included within the Collateral
contains any Hazardous Materials at, on or under the Real Properties included
within the Collateral in amounts or concentrations that constitute a violation
of, or could give rise to liability under, Environmental Laws;
          (iii) No Consolidated Party has received any written notice of, or
inquiry from any Governmental Authority that remains unresolved or is currently
outstanding with regard to any violation, alleged violation, non-compliance,
liability or potential liability regarding environmental matters or compliance
with Environmental Laws with regard to any of the Real Properties included
within the Collateral, nor does any Responsible Officer of any Transaction Party
have knowledge or reason to believe that any such notice will be received or is
being threatened;
          (iv) Hazardous Materials have not been transported or disposed of from
the Real Properties included within the Collateral, or generated, treated,
stored or disposed of at, on or under any of the Real Properties included within
the Collateral or any other location, in each case by or on behalf of any
Consolidated Party in violation of, or in a manner that could give rise to
liability under, any applicable Environmental Law;
          (v) No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Responsible Officer of any Transaction
Party, threatened, under any Environmental Law to which any Consolidated Party
is or will be named as a party, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements

16



--------------------------------------------------------------------------------



 



outstanding under any Environmental Law with respect to the Real Properties
included within the Collateral; and
          (vi) There has been no Environmental Release, or threat of
Environmental Release, of Hazardous Materials at or from the Real Properties
included within the Collateral, or arising from or related to the operations
(including, without limitation, disposal) of any Consolidated Party in
connection with the Real Properties included within the Collateral, in violation
of or in amounts or in a manner that could give rise to liability under
Environmental Laws.
          (b) Following the occurrence of any event or the discovery of any
condition that is reasonably determined by a Majority Vote Action to have caused
(or could reasonably be expected to cause) the representations and warranties
related to environmental compliance set forth in clause (a) above to be untrue
in any material respect, upon the reasonable written request of the
Administrative Agent, Calumet shall cause the Transaction Parties to furnish to
the Administrative Agent, at Calumet’s expense, a report of an environmental
assessment of reasonable scope, form and depth, (including, where appropriate,
invasive soil or groundwater sampling) by a consultant reasonably acceptable to
the Administrative Agent as to the nature and extent of the presence of any
Hazardous Materials on any Real Properties and as to the compliance by any
Consolidated Party with Environmental Laws at such Real Properties. If the
Transaction Parties fail to deliver such an environmental report within
seventy-five (75) days after receipt of such written request, then the
Administrative Agent may, at the direction of a Majority Vote Action, arrange
for the same, and the Consolidated Parties hereby grant to the Administrative
Agent and its representatives access to the Real Properties to reasonably
undertake such an assessment (including, where appropriate, invasive soil or
groundwater sampling). The reasonable cost of any assessment arranged for by the
Administrative Agent pursuant to this provision will be payable by the
Transaction Parties on demand and added to the obligations secured by the
Collateral Documents.
Section 2.12 Insurance. Calumet shall, and shall cause each of its Subsidiaries
to, maintain in full force and effect casualty insurance with respect to the
Collateral with insurers rated A or better by Best Rating Guide, in such
amounts, covering such risks and liabilities and with such deductibles or
self-insurance retentions as are deemed sufficient for the Consolidated Parties
by the management of Calumet in the exercise of their reasonable business
judgment (subject to a Majority Vote Action if a Secured Hedge Counterparty
objects in good faith to such insurance coverage). The Administrative Agent (for
the benefit of the Secured Hedge Counterparties) shall be named as loss payee or
mortgagee, as its interest may appear, and/or additional insured with respect to
any such insurance providing coverage in respect of any Collateral, and each
provider of any such insurance shall agree, by endorsement upon the policy or
policies issued by it or by independent instruments furnished to the
Administrative Agent, that it will give the Administrative Agent thirty
(30) days prior written notice before any such policy or policies shall be
altered or canceled. The Administrative Agent shall not be responsible for
reviewing the insurance policies or otherwise confirming the types of amounts of
coverage.

17



--------------------------------------------------------------------------------



 



ARTICLE 3 EXPENSES; INDEMNITY; DAMAGE WAIVER
Section 3.1 Costs and Expenses of the Administrative Agent. Calumet and the
other Transaction Parties shall pay (a) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Collateral Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (b) all out-of-pocket expenses incurred by the Administrative
Agent or any Secured Hedge Counterparty (including the fees, charges and
disbursements of any counsel for the Administrative Agent, and one counsel
retained by the Secured Hedge Counterparties or any steering committee or
similar group acting on behalf of the Secured Hedge Counterparties as a group
(and such additional counsel as the Administrative Agent, any Secured Hedge
Counterparty, any group of Secured Hedge Counterparties or any such steering
committee determines in good faith are necessary in light of actual or potential
conflicts of interest or the availability of different claims or defenses) in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Collateral Documents, including its rights under
this Article.
Section 3.2 Indemnification by the Transaction Parties. Calumet shall indemnify
the Administrative Agent (and any sub-agent thereof), each Secured Hedge
Counterparty, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by any Transaction Party arising out of, in connection with,
or as a result of (a) the execution or delivery of this Agreement, any other
Collateral Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder, the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Collateral Documents, (b) any actual or alleged presence
or Environmental Release of Hazardous Materials on or from any property owned or
operated by a Transaction Party or any of its Subsidiaries, or any Environmental
Liability related in any way to a Transaction Party or any of its Subsidiaries,
or (c) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Transaction Party, and
regardless of whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (i) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or
(ii) result from a claim brought by any Transaction Party against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Collateral Document, if such Transaction Party has

18



--------------------------------------------------------------------------------



 



obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.
Section 3.3 Reimbursement by Secured Hedge Counterparties. To the extent that
the Transaction Parties for any reason fail to indefeasibly pay any amount
required under Section 3.1 or 3.2 to be paid by them to the Administrative Agent
(or any sub-agent thereof) or any Related Party of the Administrative Agent,
each Secured Hedge Counterparty severally agrees to pay to the Administrative
Agent (or any such sub-agent) or such Related Party, as the case may be, such
Secured Hedge Counterparty’s applicable share (based on such Secured Hedge
Counterparty’s share of payment, determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) in its capacity as
such, or against any Related Party acting for the Administrative Agent (or any
such sub-agent) in connection with such capacity.
Section 3.4 Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, neither Calumet nor any Indemnitee shall assert,
and each such Person hereby waives, any claim against any other such Person, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any Group Transaction Document or any
agreement or instrument contemplated hereby or the transactions contemplated
hereby or thereby. No Transaction Party or Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipient by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Collateral Documents or the
transactions contemplated hereby or thereby.
Section 3.5 Payments. All amounts due under this Article shall be payable not
later than ten Business Days after demand therefor.
Section 3.6 Survival. The agreements in this Article shall survive the
resignation of the Administrative Agent and the repayment, satisfaction or
discharge of all Secured Obligations.
ARTICLE 4 PAYMENTS SET ASIDE; SHARING OF SET-OFF
Section 4.1 To the extent that any payment by or on behalf of Calumet is made to
the Administrative Agent or any Secured Hedge Counterparty and such payment or
any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Secured Hedge Counterparty) to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made, and (b) each Secured Hedge Counterparty that had
received such payment severally agrees to pay to the Administrative Agent upon
demand its applicable share (based on such Secured Hedge Counterparty’s share of
payment) of any amount so recovered from or repaid by the Administrative Agent,
plus interest

19



--------------------------------------------------------------------------------



 



thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Secured Hedge Counterparties under clause (b) of the
preceding sentence shall survive the payment in full of the Secured Obligations
and the termination of this Agreement.
Section 4.2 To the extent that the Administrative Agent or any Secured Hedge
Counterparty exercises its right of setoff upon the occurrence and during the
continuation of a Hedge Agreement Default, and the proceeds of such setoff or
any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Secured Hedge Counterparty with
Calumet’s consent (not to be unreasonably withheld or delayed)) to be repaid to
a trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such setoff had not occurred, and
(b) each Secured Hedge Counterparty that had benefitted from such setoff
severally agrees to pay to the Administrative Agent upon demand any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Secured Hedge Counterparties under clause (b) of the preceding sentence
shall survive the payment in full of the Secured Obligations and the termination
of this Agreement.
ARTICLE 5 JOINDER OF SECURED HEDGE COUNTERPARTIES AND
WITHDRAWAL FROM COLLATERAL DOCUMENTS
Section 5.1 Joinder. A Person may become a Secured Hedge Counterparty by
(i) executing and delivering a Joinder Agreement to the Administrative Agent,
(ii) entering into a Secured Hedge Agreement which do not violate the collateral
terms and provisions of the Collateral Documents (each, a “Joinder”) and
(iii) causing Calumet to deliver a Joinder Certificate in accordance with
Section 5.2.
Section 5.2 Effectiveness of Joinder. A Joinder with respect to a Person who
will become a party to a Secured Hedge Agreement shall not be effective unless
and until (a) the Administrative Agent has received a Joinder Certificate
executed by Calumet, (b) the Administrative Agent or Calumet has provided a copy
of such Joinder Certificate to each Secured Hedge Counterparty, and (c)(i) the
Administrative Agent and Calumet have not received from any Secured Hedge
Counterparty, on or before the Joinder Objection Notice Deadline, a written
objection to the certifications made by Calumet in such Joinder Certificate,
which objection shall be made in good faith, identify each such objectionable
certification and describe in reasonable detail the basis for each such
objection (provided that its shall not be a condition to the effectiveness of
any Joinder that such new Secured Hedge Counterparty’s Secured Hedge Agreement
or any part thereof be disclosed to the Administrative Agent or any other
Secured Hedge Counterparty) (such notice, a “Joinder Objection Notice”) or
(2) if a Secured Hedge Counterparty has delivered a Joinder Objection Notice on
or before the Joinder Objection Notice Deadline, such Secured Hedge Counterparty
has subsequently waived or withdrawn its objection. For purposes of this Section
5.2, the “Joinder Objection Notice Deadline” shall be ten Business Days after
the earlier of (x) the date on which the Administrative Agent provides a

20



--------------------------------------------------------------------------------



 



copy of such Joinder Certificate to each Secured Hedge Counterparty and (y) the
latest date upon which any Secured Hedge Counterparty received from Calumet a
copy of such Joinder Certificate. The date upon which the foregoing conditions
are waived or satisfied, as notified in writing by the Administrative Agent to
the Person who will become a new Secured Hedge Counterparty, shall be the
Joinder Effective Date referred to in the Joinder Agreement.
Section 5.3 Withdrawal. A Secured Hedge Counterparty shall cease to be a Secured
Hedge Counterparty for all purposes under this Agreement and the other
Collateral Documents, other than with respect to indemnification and payment
obligations arising in respect of periods prior to such withdrawal, if (a) such
Secured Hedge Counterparty delivers to the Administrative Agent and Calumet a
written notice of such withdrawal executed by such withdrawing Secured Hedge
Counterparty or (b) Calumet delivers to the Administrative Agent evidence that
all Secured Obligations (other than contingent indemnification obligations, if
any) under such Secured Hedge Counterparty’s Transaction Documents have been
paid in full and the applicable Secured Hedge Agreement has terminated and the
applicable Secured Hedge Counterparty confirms the foregoing. Upon receipt of
any such written notice, such Secured Hedge Counterparty will no longer be a
party to this Agreement and will no longer be deemed to be a Secured Hedge
Counterparty for purposes of the Collateral Documents, other than in respect to
indemnification and payment obligations of such withdrawing Secured Hedge
Counterparty arising in respect of periods prior to such withdrawal; provided
that any subsequent amendments, waivers or other modifications to this Agreement
or any other Collateral Document that affect such withdrawn Secured Hedge
Counterparty’s continuing obligations shall not be given effect with respect to
such withdrawn Secured Hedge Counterparty.
ARTICLE 6 REMEDIES UPON DEFAULT; APPLICATION OF PROCEEDS
Section 6.1 Default Notices.
          (a) Within five Business Days of the date on which a Responsible
Officer of Calumet becomes aware of the existence of any Hedge Agreement
Default, Calumet shall notify the Administrative Agent of such Hedge Agreement
Default and provide reasonable details thereof.
          (b) At any time any Secured Hedge Counterparty becomes aware of the
existence of any Hedge Agreement Default, such Secured Hedge Counterparty may,
but shall not be required to, notify the Administrative Agent (with a copy of
such notice to Calumet) of such Hedge Agreement Default and provide reasonable
details thereof.
          (c) If the Administrative Agent receives any notice described in
clauses (a) or (b) above, the Administrative Agent shall promptly (but in any
event no later than (x) 10:00 a.m. on the Business Day following the date of
receipt of any such notice if such notice is received by 12:00 p.m. Central
Prevailing Time or (y) 10:00 a.m. on the second Business Day following such date
of receipt if otherwise) provide a notice of a Default Event (a “Default
Notice”) to each Secured Hedge Counterparty and Calumet.
Section 6.2 Remedies Upon Default Event.

21



--------------------------------------------------------------------------------



 



          (a) Exercise. Subject to Section 7.3(c), upon the Administrative
Agent’s receipt of a Default Notice and during the continuation of the Default
Event, a Majority Vote Action may direct the Administrative Agent to exercise on
behalf of itself and the Secured Hedge Counterparties all rights and remedies
available to it and the Secured Hedge Counterparties under the Collateral
Documents; provided that, unless (i) the Secured Hedge Counterparties have, by a
Majority Vote Action, directed the Administrative Agent to exercise rights and
remedies with respect to the Collateral within ten Business Days after any party
has requested a vote in respect of such actions, and (ii) such actions are
reasonably calculated, to the greatest extent commercially practicable given the
value of the Collateral under the then-existing circumstances, to lead to
proceeds sufficient to pay in full all Secured Obligations, then, provided the
Default Event is continuing, any individual Secured Hedge Counterparty with a
positive Exposure in excess of U.S. $25,000,000 may unilaterally direct the
Administrative Agent to exercise such rights and remedies. The Administrative
Agent shall have no obligation to exercise any rights or remedies available to
it and the Secured Hedge Counterparties under the Collateral Documents other
than as directed by the Secured Hedge Counterparties as described above in this
Section 6.2. Further, the Administrative Agent shall not have any responsibility
or liability for making the determination described in clause (ii) in the
preceding sentence.
          (b) Notice of Exposure. Upon the Administrative Agent’s receipt of a
direction in accordance with clause (a) above, the Administrative Agent shall
request, and each Secured Hedge Counterparty shall provide, notice of such
Secured Hedge Counterparty’s Exposure as of the day that is one Business Day
prior to such request. Each Secured Hedge Counterparty may, at its discretion,
provide daily updates of its Exposure to the Administrative Agent. The Aggregate
Exposure derived from such notified amounts shall be used by the Administrative
Agent in accordance with Section 6.3.
Section 6.3 Application of Funds. After the Administrative Agent’s receipt of a
direction in accordance with Section 6.2(a) and the Aggregate Exposure in
accordance with Section 6.2(b), any proceeds received on account of the
Collateral shall be applied by the Administrative Agent in the following order:
          (a) first, to the payment of all reasonable costs and expenses
incurred by the Administrative Agent in connection with the taking, holding,
preparing for disposition, processing and disposing of any Collateral or
otherwise in connection with any Collateral Document or any of the Secured
Obligations, including all court costs and the reasonable fees and expenses of
its agents and legal counsel, the repayment of all advances made by the
Administrative Agent in connection with the Collateral and any other reasonable
costs or expenses incurred in connection with the exercise of any right or
remedy under any Collateral Document;
          (b) second, to the payment of fees, indemnities, expenses and other
amounts (including fees, charges and disbursements of counsel to the
Administrative Agent and amounts payable under Article 3) payable to the
Administrative Agent in its capacity as such;
          (c) third, to the payment of any Secured Obligations outstanding under
each Secured Hedge Agreement or any Collateral Document payable to each Secured
Hedge

22



--------------------------------------------------------------------------------



 



Counterparty, ratably in accordance with the Secured Obligations owed to each
such Secured Hedge Counterparty; and
          (d) fourth, to the applicable Transaction Party or pursuant to
applicable Law or court order.
Section 6.4 Security Interests. The Administrative Agent and each of the Secured
Hedge Counterparties hereby agree that, notwithstanding (a) the order or
concurrence of the timing of the creation, attachment or perfection of any
security interest, and (b) any applicable statutory or case law that would
result in a contrary ordering of priorities or interests, all proceeds of
Collateral and other amounts received by the Administrative Agent under any of
the Collateral Documents shall be distributed in accordance with Section 6.3 and
shall at all times be shared by the Secured Hedge Counterparties as provided
herein.
ARTICLE 7 MISCELLANEOUS
Section 7.1 Representations and Warranties. Each of the Transaction Parties and
Secured Hedge Counterparties represents and warrants to the other parties hereto
that: (a) it is duly formed or incorporated, as applicable, and in good standing
in the jurisdiction of its incorporation; (b) the execution, delivery and
performance by it of this Agreement (i) have been duly authorized by all
requisite corporate (or similar) action on its part, and (ii) will not
contravene any provision of its charter or by-laws (or similar constitutive
documents) or any order of any court or other governmental authority having
applicability to it or any applicable law; and (c) this Agreement has been duly
executed and delivered by it and constitutes its legal, valid and binding
obligation.
Section 7.2 Notices.
          (a) Notices Generally. All notices and other communications provided
for herein to the Administrative Agent, Calumet or the Secured Hedge
Counterparties shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier to
the address, telephone number, telecopier number, or, to the extent expressly
provided herein, electronic mail address specified on the signature page hereto
or, if applicable, a Joinder Agreement.
          Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by telecopier shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next business day
for the recipient). Notices delivered through electronic communications to the
extent provided in subsection (b) below, shall be effective as provided in such
subsection (b).
          (b) Electronic Communications. Notices and other communications to the
Secured Hedge Counterparties hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent. The Administrative
Agent or Calumet may, in its discretion, agree in writing to accept notices and
other communications to it hereunder by

23



--------------------------------------------------------------------------------



 



electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.
          Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that, if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) other than with respect to
notices or communications made by Calumet to the extent provided in any
Transaction Document, notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.
          (c) Change of Address, Etc. Each of the Administrative Agent, Calumet
and the Secured Hedge Counterparties may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. In addition, upon the Administrative Agent’s reasonable
request, Calumet and each Secured Hedge Counterparty agree to notify the
Administrative Agent whether any of the following information has changed since
it was last updated: (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) with respect to any Secured Hedge
Counterparty, accurate wire instructions for such Secured Hedge Counterparty.
Section 7.3 Amendment; Waiver, Etc.
          (a) General. No amendment or waiver of any provision of this Agreement
or any other Collateral Document, and no consent to any departure by any party
hereto therefrom, shall be effective except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by a Majority
Vote Action, with the consent of Calumet (unless a Hedge Agreement Default is in
existence and continuing) and acknowledged by the Administrative Agent, or, in
the case of any other Collateral Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the
Transaction Parties that are parties thereto, in each case with the consent of a
Majority Vote Action, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that:
               (i) the written consent of each Secured Hedge Counterparty shall
be required to:
                    (A) change Section 6.3 in a manner that would alter the pro
rata sharing of payments required thereby;
                    (B) change any provision of this Section, or the definitions
of “Majority Vote Action” or “Super Majority Vote Action”, or any other
provision hereof

24



--------------------------------------------------------------------------------



 



specifying the number or percentage of Secured Hedge Counterparties required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder; or
                    (C) amend, change, waive discharge or terminate
Section 7.3(a)(i) or (iii).
               (ii) the written consent of each affected Secured Hedge
Counterparty shall be required to:
                    (A) postpone any date fixed by this Agreement or any other
Collateral Document for any payment of amounts due to the Secured Hedge
Counterparties hereunder or under any other Collateral Document;
                    (B) reduce or forgive any amounts payable hereunder or under
any other Collateral Document; or
                    (C) (1) change the definitions of “Approved Counterparty” or
“Secured Hedge Agreement” set forth in Section 1.1 in a manner adverse to such
Secured Hedge Counterparty or (2) change the definition of “Secured Obligations”
set forth in Section 1.1 so as to exclude any obligations of any Consolidated
Party existing under such Secured Hedge Counterparty’s Secured Hedge Agreement
to which any such Secured Hedge Counterparty is a party that would have been
included prior to such change.
               (iii) no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Secured Hedge
Counterparties required hereunder, affect the rights or duties of the
Administrative Agent under this Agreement or any other Collateral Document;
provided further, however, that, prior to or concurrently with submitting a Vote
Request in accordance with clause (c)(i) below with respect to any amendment,
waiver or other modification described above, Calumet shall deliver to the
Administrative Agent, for prompt distribution to the Secured Hedge
Counterparties, a certificate stating that such amendment, waiver or other
modification will not cause Calumet or any other Transaction Party to be in
breach of any of its obligations under any Group Transaction Document and that
such Transaction Parties are in compliance with the Group Transaction Documents;
and
          (b) Subject to Section 7.3(a), Calumet and the Administrative Agent
may (but shall have no obligation to) amend or supplement this Agreement or the
other Collateral Documents without the consent of the Secured Hedge
Counterparties:
               (i) to make any change that would provide any additional rights
or benefits to all Secured Hedge Counterparties;
               (ii) to make, complete or confirm any grant of collateral or
guaranty permitted or required by this Agreement or any of the other Collateral
Documents or any release of any collateral or guaranty that is otherwise
permitted under the terms of this

25



--------------------------------------------------------------------------------



 



Agreement and permitted (if addressed therein or otherwise, not prohibited) by
the terms of the other Collateral Documents;
               (iii) to correct any typographical errors or other similar
mistakes that do not modify the intended rights and obligations of the parties
hereto;
               (iv) to provide for additional obligations of the Transaction
Parties or Liens securing such obligations to the extent permitted by the terms
of this Agreement and permitted by (if addressed therein, or, otherwise, not
prohibited) the terms of the other applicable Collateral Documents; and
               (v) to provide for evidence or effectuate other actions that are
permitted by this Agreement and not otherwise prohibited by the other Collateral
Documents.
          (c) Voting Mechanism.
               (i) Upon a written request by Calumet or any Secured Hedge
Counterparty, in each case, to the Administrative Agent (in either case, a “Vote
Request”),the Administrative Agent shall promptly (but in no event later than
five Business Days after receipt of such Vote Request) issue a written notice
(the “Vote Notice”) to the Secured Hedge Counterparties attaching such Vote
Request; provided that, upon receipt of any Vote Request from a Secured Hedge
Counterparty relating to the exercise of any rights under Section 6.2, the
Administrative Agent shall issue such Vote Notice promptly and, in any event, no
later than (x) 10:00 a.m. on the Business Day following the date of receipt of
any such Vote Request if such Vote Request is received by 12:00 p.m. Central
Prevailing Time or (y) 10:00 a.m. on the second Business Day following such date
of receipt if otherwise; provided further that, if for any reason the
Administrative Agent does not issue a Vote Notice in accordance with this
Section in a timely manner, then any Secured Hedge Counterparty may arrange a
vote of the Secured Hedge Counterparties in compliance with the procedures set
forth in the foregoing clause (a) or (b) of this Section, and upon the
Administrative Agent receiving satisfactory evidence thereof, the result of the
vote shall be binding as if arranged by the Administrative Agent.
               (ii) Each Vote Request shall contain (A) a reasonably detailed
description of any proposed act or matter requiring the vote, consent, notice,
direction, certification or other act of the Secured Hedge Counterparties, (B) a
record date and time (the “Record Date”)for the determination of the Secured
Hedge Counterparties in connection with such proposed act or matter, which
Record Date shall be at least one Business Day following issuance of the related
Vote Notice, (C) the effective date, if applicable, of such act or matter, and
(D) the deadline (the “Due Date”) for the delivery of the applicable solicited
vote, consent, notice, direction, certification or other act or information,
which Due Date (x) for votes of the Secured Hedge Counterparties specified in
such Vote Request related to the exercise of any rights under Section 6.2, shall
be 12:00 p.m. on the second Business Day following issuance of the related Vote
Notice and (y) otherwise, shall be at least two Business Days after the Record
Date.

26



--------------------------------------------------------------------------------



 



               (iii) The Secured Hedge Counterparties shall deliver votes,
consents, notices, directions, certifications or other acts or information
solicited in a Vote Request to the Administrative Agent (A) in any manner in
which notices are permitted to be delivered pursuant to Section 7.2 and (ii) on
or prior to the applicable Due Date. The Secured Hedge Counterparties listed in
the Administrative Agent’s records on the applicable Record Date shall be
presumed to be Secured Hedge Counterparties for the purposes of determining
whether the requisite percentage of Secured Hedge Counterparties have
authorized, directed, certified or agreed or consented to the act or matter
specified in any Vote Request. Upon the receipt of the requisite vote, any such
act or matter given or determined in accordance with this Section shall be
effective whether or not the Secured Hedge Counterparties which authorized,
directed, certified or agreed or consented to such act remain Secured Hedge
Counterparties after the applicable Record Date and whether or not the
obligations held by such Secured Hedge Counterparties remain outstanding after
the applicable Record Date.
Section 7.4 Joinder of Additional Guarantors. At any time after the date of this
Agreement, one or more additional Persons may become a Guarantor by executing
and delivering to the Administrative Agent a joinder agreement, in form and
substance reasonably acceptable to the Administrative Agent. Immediately upon
such execution and delivery of such joinder agreement (and without any further
action), each such additional Person will become a party to this Agreement as a
“Guarantor” and have all of the rights and obligations of a Guarantor hereunder
and this Agreement and the schedules hereto shall be deemed amended by such
joinder agreement.
Section 7.5 Successors and Assigns. Whenever in this Agreement any of the
parties hereto is named or referred to, the successors and permitted assigns of
such party shall be deemed to be included and all covenants, promises and
agreements in this Agreement by or on behalf of the respective parties hereto
shall bind and inure to the benefit of the respective successors and permitted
assigns of such parties, whether so expressed or not.
Section 7.6 No Waiver: Cumulative Remedies. No failure by any Secured Hedge
Counterparty or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
Section 7.7 Severability. If any provision hereof is invalid or unenforceable in
any jurisdiction, then, to the fullest extent permitted by law, (a) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Administrative Agent and the
Secured Hedge Counterparties in order to carry out the intentions of the parties
hereto as nearly as may be possible and (b) the invalidity or unenforceability
of any provision hereof in any jurisdiction shall not affect the validity or
enforceability of such provision in any other jurisdiction.

27



--------------------------------------------------------------------------------



 



Section 7.8 Headings. Headings herein are for convenience only and shall not be
relied upon in interpreting or enforcing this Agreement.
Section 7.9 Counterparts. This Agreement may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.
Section 7.10 No Third Party Beneficiaries. This Agreement is solely for the
benefit of Calumet, the Administrative Agent and the Secured Hedge
Counterparties, and no person or entity (other than Calumet, the Administrative
Agent, the Secured Hedge Counterparties and their respective successors and
assigns) shall have any rights hereunder.
Section 7.11 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,WITHOUT REFERENCE TO ITS
CHOICE OF LAW DOCTRINE, OTHER THAN §§ 5-140 1 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.
Section 7.12 Waiver of Jury Trial; Jurisdiction; Etc.
          (a) WAIVER OF JURY TRIAL. THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG THE PARTIES HERETO
ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS AGREEMENT OR THE TRANSACTIONS
RELATED THERETO.
          (b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER COLLATERAL DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER COLLATERAL DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER COLLATERAL DOCUMENT

28



--------------------------------------------------------------------------------



 



AGAINST ANY OTHER PARTY OR THEIR RESPECTIVE PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
          (c) WAIVER OF VENUE OBJECTION. EACH. PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
COLLATERAL DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT:
          (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 7.2. NOTHING IN
THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
Section 7.13 Termination. This Agreement shall remain in full force and effect
until payment in full of all Secured Obligations or, if earlier, the termination
of each of the other Collateral Documents.
Section 7.14 Termination of PP&E Credit Agreement. Concurrently with the
execution and delivery of this Agreement, that certain Credit Agreement dated as
of January 3, 2008 (the “Original PP&E Credit Agreement”) by and among Calumet,
the other Transaction Parties, certain financial institutions party thereto from
time to time as lenders, and Bank of America, as administrative agent, will be
terminated. The Secured Hedge Counterparties hereby acknowledge and agree to the
termination of the Original PP&E Credit Agreement.
Section 7.15 No Advisory or Fiduciary Relationship. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Collateral
Document), Calumet acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (a)(i) the services regarding this Agreement provided by
the Administrative Agent are arm’s-length commercial transactions between
Calumet and its Affiliates, on the one hand, and the Administrative Agent and
its Affiliates, on the other hand, (ii) Calumet has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (iii) Calumet is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Collateral Documents; (b)(i) the Administrative Agent and its Affiliates
each is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not and will not be
acting as an advisor, agent or fiduciary, for Calumet or any of Affiliates or
any other Person and (ii) neither the Administrative Agent nor any of its
Affiliates has any obligation to Calumet or any of its Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Collateral Documents; and (c) the Administrative
Agent and its Affiliates may be engaged

29



--------------------------------------------------------------------------------



 



in a broad range of transactions that involve interests that differ from those
of Calumet and its Affiliates, and neither the Administrative Agent nor any of
its Affiliates has any obligation to disclose any of such interests to Calumet
or its, Affiliates. To the fullest extent permitted by law, Calumet hereby
waives and releases, any claims that it may have against the Administrative
Agent or its Affiliates with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
[remainder of page intentionally left blank]

30



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their duly authorized officers all as of the date first above
written,

            BANK OF AMERICA, N.A.,
as Administrative Agent
      By   /s/ Alan Tapley        Name:   Alan Tapley        Title:   Assistant
Vice President     

Address for Notices:
Bank of America, N.A.
TX1-492-14-1l —Mail Code
901 Main Street, 14th Floor
Dallas, TX 75202-3714
Attention: Alan Tapley
Telephone: (214) 209-4125
Facsimile: (214) 290-9507
E-Mail: alan.tapley@baml.com
[Signature Page to Collateral Trust Agreement]





--------------------------------------------------------------------------------



 



            CALUMET LUBRICANTS CO., LIMITED
PARTNERSHIP

By: Calumet LP GP, LLC, its general partner
      By: Calumet Operating, LLC, its sole member
         By: Calumet Specialty Products Partners, LP.,
            its sole member
             By: Calumet GP, LLC, its general partner
      By   /s/ R. Patrick Murray, II         Name  R. Patrick Murray, II    
Title:   VP & CFO    

            CALUMET SHREVEPORT, LLC
      By:   /s/ R. Patrick Murray, II         Name:   R. Patrick Murray, II    
  Title:   VP & CFO    

            CALUMET SHREVEPORT LUBRICANTS &
WAXES, LLC
      By:   /s/ R. Patrick Murray, II         Name:   R. Patrick Murray, II    
  Title:   VP & CFO    

            CALUMET SEREVEPORT FUELS, LLC
      By:   /s/ R. Patrick Murray, II         Name:   R. Patrick Murray, II    
  Title:   VP & CFO    

[Signature Page to Collateral Trust Agreement]





--------------------------------------------------------------------------------



 



            CALUMET SPECIALTY PRODUCTS PARTNERS,
L.P.


By: Calumet GP, LLC, its general partner
      By:   /s/ R. Patrick Murray, II         Name:   R. Patrick Murray, II    
  Title:   VP & CFO    

            CALUMET LP GP, LLC

By: Calumet Operating, LLC, its sole member
       By: Calumet Specialty Products Partners, L.P.,
         its sole member
              By: Calumet GP, LLC, its general
               partner
      By:   /s/ R. Patrick Murray, II         Name:   R. Patrick Murray, II    
  Title:   VP & CFO    

            CALUMET OPERATING, LLC

By: Calumet Specisity Products Partners, L.P., its sole
      member
        By: Calumet GP, LLC, its general partner
      By:   /s/ R. Patrick Murray, II         Name:   R. Patrick Murray, II    
  Title:   VP & CFO    

            CALUMET SALES COMPANY INCORPORATED
      By:   /s/ R. Patrick Murray, II         Name:   R. Patrick Murray, II    
  Title:   VP & CFO    

[Signature Page to Collateral Trust Agreement]





--------------------------------------------------------------------------------



 



            CALUMET PENRECO, LLC

By: Calumet Lubricants Co., Limited Partnership, its sole member
     By: Calumet LP GP, LLC, its general partner
         By: Calumet Operating, LLC, its sole member
            By: Calumet Specialty Products
              Partners, L.P., its sole member
                  By: Calumet GP, LLC, its general partner
      By:   /s/ R. Patrick Murray, II         Name:   R. Patrick Murray, II    
  Title:   VP & CFO    

Address for Notices:
2780 Waterfront Pkwy. E. Dr., Suite 200
Indianrtpolis, IN 46214
Attention: R. Patrick Murray, II
Telephone: 317-328.5660
Facsimile: 317-328-5676

          [Signature Page to Collateral Trust Agreement]
 





--------------------------------------------------------------------------------



 



         

            J. ARON & COMPANY
as a Secured Hedge Counterparty
      By:   /s/ Greg Agran         Name:   Greg Agran       Title:   Managing
Director    

Address for Notices:

J. Aron & Company
200 West Street
New York, NY 10292
Attention: Energy Operations
Telephone: (212) 357-0326
Facsimile: (212) 493-9849
Signature Page to Collateral Trust Agreement]





--------------------------------------------------------------------------------



 



            KOCH SUPPLY & TRADING, LP
as a Secured Hedge Counterparty
      By   /s/ Rodger E. Lindwall         Name:   Rodger E. Lindwall       
Title:   Vice President - CFO     

Address for Notices:
Attention: Legal
Telephone: (316) 828-7997
Facsimile: (316) 828-7979
E-Mail: Trading_Formal_Notices@kochind.com
And a copy to:
Koch Supply & Trading, LP
Attention: Credit Department
Facsimile: (281) 562-6194
E-Mail: kstcredit@kochind.com
[Signature Page to Collateral Trust Agreement]





--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.
as a Secured Hedge Counterparty
      By   /s/ Roger Heintzeiman       Name:   Roger Heintzeiman        Title:  
Director     

Address for Notices:
Bank of America, N.A.
Attention: Client Integration & Documentation
50 Rockefeller Plaza, NY1-050-10-0l
Facsimile: (212) 548-8622
[Signature Page to Collateral Trust Agreement]

 



--------------------------------------------------------------------------------



 



            MERRILL LYNCH COMMODITIES, INC.

as a Secured Hedge Counterparty
      By   /s/ KEN MERIDETH         Name:   KEN MERIDETH        Title:  
MANAGING DIRECTOR     

Address for Notices:
MERRILL LYNCH COMMODITIES, INC.
20 East Greenway Plaza, 7th Floor
Houston, Texas 77046-2002
Micole R. Powell
Phone: 832-681-5158
Fax: 713-544-1523
[Signature Page to Collateral Trust Agreement]





--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF JOINDER AGREEMENT
          Reference is made to that certain Collateral Trust Agreement (the
“Collateral Trust Agreement”), dated as of April 21, 2011, by and among Calumet
Lubricants Co., Limited Partnership, a limited partnership organized under the
laws of the State of Indiana (“Calumet”), the Secured Hedge Counterparties
identified therein and Bank of America N.A., as Administrative Agent. All
capitalized terms used but not defined herein have the respective meanings
ascribed thereto in the Collateral Trust Agreement. This agreement is a Joinder
Agreement referred to in Article 5 of the Collateral Trust Agreement.
          The undersigned (“New Secured Hedge Counterparty”) hereby enters into
this Joinder Agreement in order to comply with Article 5 of the Collateral Trust
Agreement and does so in consideration of the promises and covenants made or to
be made from time to time under the Collateral Trust Agreement, from which New
Secured Hedge Counterparty shall derive direct benefit.
          New Secured Hedge Counterparty certifies that on or about the date
hereof it is the holder of the Secured Obligations arising under [describe new
Secured Hedge Agreement]
          From and after the Joinder Effective Date (as notified to New Secured
Counterparty in accordance with Section 5.2 of the Collateral Trust Agreement),
New Secured Hedge Counterparty shall be considered, and deemed to be, for all
purposes of the Collateral Documents, a Secured Hedge Counterparty under the
Collateral Documents, as fully as though New Secured Hedge Counterparty had
executed and delivered or had been a beneficiary of the Collateral Documents, at
the time of their original execution and delivery and hereby ratifies and
confirms its obligations under the Collateral Documents, all in accordance with
the terms thereof.
          This Joinder Agreement shall be governed by the laws of the State of
New York and shall be binding upon New Secured Hedge Counterparty and its
successors and assigns.
          The address for notices to the undersigned pursuant to the Collateral
Trust Agreement is as follows:
[set forth address for notices]

            Very truly yours,

[SECURED HEDGE COUNTERPARTY]
      By           Name:           Title:      





--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF JOINDER CERTIFICATE
          Reference is made to that certain Collateral Trust Agreement (the
“Collateral Trust Agreement”),dated as of April 21, 2011, by and among Calumet
Lubricants Co., Limited Partnership, a limited partnership organized under the
laws of the State of Indiana (“Calumet”), the Secured Hedge Counterparties
identified therein and Bank of America N.A., as Administrative Agent. All
capitalized terms used but not defined herein have the respective meanings
ascribed thereto in the Collateral Trust Agreement. This is a Joinder
Certificate referred to in Article 5 of the Collateral Trust Agreement.
          On or about the date hereof, [INSERT NAME OF NEW SECURED HEDGE
COUNTERPARTY] (“New Secured Hedge Counterparty”)has executed and delivered to
the Administrative Agent a Joinder Agreement in accordance with Article 5 of the
Collateral Trust Agreement.
          Calumet is delivering this Joinder Certificate in order to satisfy the
conditions set forth in clause (a) of Section 5.2 of the Collateral Trust
Agreement.
          Calumet hereby certifies and agrees as follows:
          1. New Secured Hedge Counterparty is an Approved Counterparty.
          2. The ISDA Master Agreement, including the related Schedules and
Annexes (including the Lien Annex) thereto, dated on or about the date hereof,
and each Confirmation (as defined thereunder) evidencing a transaction between
New Secured Hedge Counterparty and Calumet (as each may be further amended,
modified and supplemented and in effect from time to time) is intended to be
considered, and deemed to be, for all purposes of the Collateral Documents, a
Secured Hedge Agreement.
          3. No Default Event has occurred and is continuing under the
Collateral Trust Agreement and no Potential Event of Default, Event of Default
or Termination Event (in each case, where Calumet is the Defaulting Party or
sole Affected Party) has occurred and is continuing under (and as defined in)
any of the Group Transaction Documents.

            Calumet Lubricants Co., Limited Partnership

By: Calumet LP GP, LLC, its general partner
    By: Calumet Operating, LLC, its sole member
     By: Calumet Specialty Products Partners, L.P., its sole member
      By: Calumet GP, LLC, its general partner
   

            By           Name:           Title   





--------------------------------------------------------------------------------



 



SCHEDULE I
to
Collateral Trust Agreement
Existing Secured Hedge Counterparties and Secured Hedge Agreements

      Secured Hedge Counterparty   Secured Hedge Agreement
J. Aaron & Company, a general partnership organized under the laws of the State
of New York (“J. Aron”)
  ISDA Master Agreement, dated as of March 17, 2006, including any related
Schedules and Annexes (including the Lien Annex) thereto, as amended and
restated as of April 21, 2011, and each Confirmation (as defined thereunder)
evidencing a transaction between J. Aaron and Calumet (as each may be amended,
modified and supplemented and in effect from time to time)
 
   
Merrill Lynch Commodities, Inc., a corporation organized under the laws of the
State of Delaware (“Merrill Lynch”)
  ISDA Master Agreement, dated as of July 26, 2006, as amended, including any
related Schedules and Annexes thereto, and each Confirmation (as defined
thereunder) evidencing a transaction between Merrill Lynch and Calumet (as each
may be amended, modified and supplemented and in effect from time to time)
 
   
Koch Supply & Trading, LP, a limited partnership organized under the laws of the
State of Delaware (“Koch”)
  ISDA Master Agreement, dated as of December 21, 2000, as amended, including
any related Schedules and Annexes thereto, and each Confirmation (as defined
thereunder) evidencing a transaction between Koch and Calumet (as each may be
amended, modified and supplemented and in effect from time to time)
 
   
Bank of America, N.A., a national banking association organized and existing
under the laws of the United States of America (“Bank of America”)
  ISDA Master Agreement, dated as of April 24, 2006, including any related
Schedules and Annexes thereto, and each Confirmation (as defined thereunder)
evidencing a transaction between Bank of America and Calumet (as each may be
amended, modified and supplemented and in effect from time to time)

- 1 -



--------------------------------------------------------------------------------



 



SCHEDULE II
to
Collateral Trust Agreement
Existing Guarantors

 
1. Calumet Specialty Products Partners, L.P.
2. Calumet LP GP, LLC
3. Calumet Operating, LLC
4. Calumet Shreveport, LLC
5. Calumet Shreveport Lubricants & Waxes, LLC
6. Calumet Shreveport Fuels, LLC
7. Calumet Sales Company Incorporated
8. Calumet Penreco, LLC

- 2 -



--------------------------------------------------------------------------------



 



SCHEDULE III
to
Collateral Trust Agreement
Mortgaged Properties

      Location   Type
Brown Station, including pipeline connected to Shreveport Refinery
Chandler Road
Shreveport, LA 71108
  Leased
 
   
Burnham Terminal
14000 Mackinaw Ave.
Burnham, IL 60633
  Owned
 
   
Burnham Terminal
13921 Mackinaw Ave.
Burnham, IL 60633
  Owned
 
   
Princeton Refinery
10234 Hwy 157
Princeton, LA 71067
  Owned
 
   
Cotton Valley Refinery
1756 Old Hwy 7
Cotton Valley, LA 71018
  Owned
 
   
Shreveport Refinery
3333 Midway Avenue
Shreveport, LA 71109
  Owned
 
   
Shoreline Property, including pipeline connecting to Princeton Refinery
Hwy 1
Caddo Parish, LA
  Leased
 
   
Cottage Grove Property
Bossier Parish, LA

  Leased
 
   
Fitch Station, including pipeline connected to the Cotton Valley Refinery
Calumet Tank Farm
247 Thomasville Road
Sarepta, LA 71071
  Owned
 
   
Lots near the Shreveport Refinery
3125 & 3127 Parkhurst
Shreveport, LA 71109

  Owned
 
   
Dickinson Facility
4401 Park Avenue
Dickinson, TX 77539
  Owned
 
   
Karns City Facility
138 Petrolia Street
Karns City, PA 16041
  Owned

- 3 -



--------------------------------------------------------------------------------



 



Execution Copy
 
 
AMENDMENT NO. 1
Effective as of April 21, 2011
to
COLLATERAL TRUST AGREEMENT
Dated as of April 21, 2011
among
CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP,
a limited partnership organized under the laws of the State of Indiana,
THE GUARANTORS
party hereto,
THE SECURED HEDGE COUNTERPARTIES
party hereto,
and
BANK OF AMERICA, N.A.,
as Administrative Agent
 
 

 



--------------------------------------------------------------------------------



 



          This AMENDMENT NO. 1 (this “Amendment”), dated June 24, 2011 but
effective as of April 21, 2011, is among Calumet Lubricants Co., Limited
Partnership, a limited partnership organized under the laws of the State of
Indiana (“Calumet”), each Guarantor party hereto, each Secured Hedge
Counterparty party hereto and Bank of America, N.A., in its capacity as
administrative agent for the benefit of the Secured Hedge Counterparties (the
“Administrative Agent”). Unless otherwise defined in this Amendment, each
capitalized term used in this Amendment has the meaning given to such term in
the Collateral Trust Agreement (as hereinafter defined).
          WHEREAS, Calumet, the Guarantors, the Secured Hedge Counterparties and
the Administrative Agent are parties to that certain Collateral Trust Agreement
dated as of April 21, 2011 (the “Collateral Trust Agreement”);
          WHEREAS, the parties hereto have agreed to make certain amendments to
the Collateral Trust Agreement as provided for herein; to reflect their intent
on and as of the date of execution of the Collateral Trust Agreement;
          NOW, THEREFORE, in consideration of the premises and the mutual
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
Section 1.1 The defined term “Working Capital Priority Collateral” in
Section 1.1 of the Collateral Trust Agreement shall be amended and restated in
its entirety to read as follows:
          “Working Capital Priority Collateral” means:

  (a)   all of the Capital Stock of each of the present and future Subsidiaries
of Calumet Specialty Products Partners, L.P., a Delaware limited partnership;  
  (b)   all of the following present and future Property of each Consolidated
Party (including all Transaction Parties):

          (i) Accounts (other than accounts or other payment obligations
constituting the proceeds of Collateral);
          (ii) Inventory;
          (iii) chattel paper, instruments, documents and payment intangibles,
in each case to the extent relating to Accounts (other than accounts or other
payment obligations constituting the proceeds of Collateral) or Inventory;
          (iv) deposit accounts (other than the PP&E Proceeds Account);
          (v) cash (other than cash in the PP&E Proceeds Account);

- 1 -



--------------------------------------------------------------------------------



 



          (vi) letter-of-credit rights in respect of Inventory or Accounts
(other than accounts or other payment obligations constituting the proceeds of
Collateral);
          (vii) books and records and accounting systems relating to Accounts or
Inventory;
          (viii) customer contracts;
          (ix) tax refunds; and
          (x) financial hedge agreements;
          (b) all proceeds (including, without limitation, insurance proceeds)
and products of the Property described in the foregoing clauses (a) and (b).
Section 1.2 Certification. Calumet certifies that this Amendment will not cause
Calumet or any other Transaction Party to be in breach of any of its obligations
under any Group Transaction Document and that such Transaction Parties are in
compliance with the Group Transaction Documents, in each case, as of the date
hereof.
Section 1.3 Effect on Collateral Documents.
          (a) Except as amended herein, the Collateral Trust Agreement, the
Security Agreement and each other Collateral Document shall remain in full force
and effect as originally executed, and nothing herein shall act as a waiver of
any of the Administrative Agent’s or any Secured Hedge Counterparty’s rights
under the Collateral Documents, as amended; provided, however, that for the
avoidance of doubt, the Administrative Agent and each Secured Hedge Counterparty
waive Calumet’s requirement, pursuant to Section 7.3(c) of the Collateral Trust
Agreement, to deliver a Vote Request in connection with this Amendment.
          (b) This Amendment is a Collateral Document for the purposes of the
provisions of each other Collateral Document.
          (c) Upon and after the execution of this Amendment by each of the
parties hereto, each reference in the Collateral Trust Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Collateral Trust Agreement, and each reference in the other Collateral
Documents, including the Security Agreement, to “the Collateral Trust
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Collateral Trust Agreement, shall mean and be a reference to the Collateral
Trust Agreement as modified hereby.
Section 1.4 UCC Financing Statements. Each party hereto hereby authorizes the
Administrative Agent to prepare and file such financing statements (including
continuation statements) or amendments thereof or supplements thereto as the
Administrative Agent may from time to time deem necessary or appropriate in
order to perfect and maintain the security interests granted by Calumet and each
Guarantor pursuant to the Security Agreement as modified hereby.

2



--------------------------------------------------------------------------------



 



Section 1.5 Headings. Headings herein are for convenience only and shall not be
relied upon in interpreting or enforcing this Agreement.
Section 1.6 Counterparts. This Agreement may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.
Section 1.7 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CHOICE OF LAW DOCTRINE, OTHER THAN §§ 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.
[remainder of page intentionally left blank]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their duly authorized officers on the respective dates
specified below effective on the date specified on the first page of this
document.

            BANK OF AMERICA, N.A.,
as Administrative Agent
      By   /s/ Anthony W. Kell         Name:   Anthony W. Kell        Title:  
Assistant Vice President       Date:     

[Signature Page to Amendment No. 1 to Collateral Trust Agreement]

 



--------------------------------------------------------------------------------



 



            CALUMET SPECIALTY PRODUCTS PARTNERS, L.P.
      By:   Calumet GP, LLC, its general partner    

        By:   /s/ R. Patrick Murray, II         Name:   R. Patrick Murray, II   
    Title:   Vice President and
Chief Financial Officer       Date:     

            CALUMET LP GP, LLC
      By:   Calumet Operating, LLC, its sole member    

        By:   Calumet Specialty Products Partners, L.P.,         its sole
member   

        By:   Calumet GP, LLC, its general partner    

        By:   /s/ R. Patrick Murray, II         Name:   R. Patrick Murray, II   
    Title:   Vice President and Chief Financial Officer       Date     

            CALUMET OPERATING, LLC
      By:   Calumet Specialty Products Partners, L.P.,         its sole member 
 

        By:   Calumet GP, LLC, its general partner    

        By:   /s/ R. Patrick Murray, II         Name:   R. Patrick Murray, II   
    Title:   Vice President and Chief Financial Officer       Date     

            CALUMET LUBRICANTS CO., LIMITED
PARTNERSHIP
      By:   Calumet LP GP, LLC, its general partner    

        By:   Calumet Operating, LLC, its sole member    

        By:   Calumet Specialty Products Partners, L.P.,
its sole member

        By:   Calumet GP, LLC, its general partner    

        By:   /s/ R. Patrick Murray, II         Name:   R. Patrick Murray, II   
    Title:   Vice President and Chief Financial Officer       Date:     

[Signature Page to Amendment No. 1 to Collateral Trust Agreement]

 



--------------------------------------------------------------------------------



 



            CALUMET SHREVEPORT, LLC
      By:   Calumet Lubricants Co., Limited Partnership,         its sole
member   

        By:   Calumet LP GP, LLC, its general partner    

        By:   Calumet Operating, LLC, its sole member  

        By:   Calumet Specialty Products Partners, L.P.,       its sole member 
 

        By:   Calumet GP, LLC,         its general partner   

        By:   /s/ R. Patrick Murray, II         Name:   R. Patrick Murray, II   
  Title:   Vice President and Chief Financial Officer   Date:     

            CALUMET SHREVEPORT LUBRICANTS &WAXES, LLC
    By:   Calumet Shreveport, LLC, its sole member    

        By:   Calumet Lubricants Co., Limited Partnership,       its sole
member   

        By:   Calumet LP GP, LLC, its general partner  

        By:   Calumet Operating, LLC, its sole member  

        By:   Calumet Specialty Products Partners, L.P.,       its sole member 
 

        By:   Calumet GP, LLC, its general partner  

        By:   /s/ R. Patrick Murray, II       Name:   R. Patrick Murray, II     
Title:   Vice President and Chief Financial Officer       Date:   

[Signature Page to Amendment No. 1 to Collateral Trust Agreement]

 



--------------------------------------------------------------------------------



 



            CALUMET SHREVEPORT FUELS, LLC
      By:   Calumet Shreveport, LLC, its sole member    

        By:   Calumet Lubricants Co., Limited Partnership, its sole member    

        By:   Calumet LP GP, LLC, its general partner  

        By:   Calumet Operating, LLC, its sole member    

        By:   Calumet Specialty Products Partners, L.P.,
its sole member  

        By:   Calumet GP, LLC, its general partner    

        By:   /s/ R. Patrick Murray, II       Name: R. Patrick Murray, II     
Title: Vice President and
Chief Financial Officer      Date:     

            CALUMET SALES COMPANY INCORPORATED
      By:   /s/ R. Patrick Murray, II         Name:   R. Patrick Murray, II     
  Title:   Vice President and
Chief Financial Officer
Date:     

            CALUMET PENRECO, LLC
      By:   Calumet Lubricants Co., Limited Partnership,
its sole member    

        By:   Calumet LP GP, LLC, its general partner    

        By:   Calumet Operating, LLC,
its sole member    

        By:   Calumet Specialty Products Partners, L.P.,
its sole member  

        By:   Calumet GP, LLC,
its general partner    

        By:   /s/ R. Patrick Murray, II       Name:   R. Patrick Murray, II     
Title:   Vice President and
Chief Financial Officer
Date:   

[Signature Page to Amendment No. 1 to Collateral Trust Agreement]

 



--------------------------------------------------------------------------------



 



            J. ARON & COMPANY
as a Secured Hedge Counterparty
      By   /s/ Colleen Foster         Name:   Colleen Foster        Title:  
Managing Director         Date     

[Signature Page to Amendment No. 1 to Collateral Trust Agreement]

 



--------------------------------------------------------------------------------



 



            KOCH SUPPLY & TRADING, LP
as a Secured Hedge Counterparty
      By   /s/ Stephen P. Mawer         Name:   Stephen P. Mawer        Title:  
President         Date:   

[Signature Page to Amendment No. 1 to Collateral Trust Agreement]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.
as a Secured Hedge Counterparty
      By   /s/ Roger Heintzelman         Name:   Roger Heintzelman       
Title:   Director         Date:   

[Signature Page to Amendment No. 1 to Collateral Trust Agreement]

 



--------------------------------------------------------------------------------



 



            MERRILL LYNCH COMMODITIES, INC.
as a Secured Hedge Counterparty
      By   /s/ Dennis Albrecht         Name:   Dennis Albrecht        Title:  
Managing Director         Date:   

[Signature Page to Amendment No. 1 to Collateral Trust Agreement]

 